TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00037-CR




Timothy Richard Woodall, Appellant

v.

The State of Texas, Appellee
 



FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-401-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




M E M O R A N D U M    O P I N I O N
 
Timothy Richard Woodall perfected this appeal from an order denying bail pending
appeal.  See Tex. Code Crim. Proc. Ann. art. 44.04(g) (West Supp. 2005).  When no brief was filed,
a hearing was ordered.  See Tex. R. App. P. 38.8(b).  At this hearing, appellant and his attorney
informed the court that they were abandoning this appeal.
The appeal is dismissed.
 
 
                                                ___________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed
Filed:   August 18, 2006
Do Not Publish